Gehl, J.
(dissenting). Plaintiffs in this action seek noth* ing except to have a determination that the purported consolidation of the city of Milwaukee and the town of Lake is void and that the proceedings had in connection with such *244purported consolidation were invalid. To say that consolidation is effective to extinguish the town of Lake, as the majority do, is to beg the entire question. We know from the affidavit of plaintiffs that they propose to establish the invalidity of the purported consolidation but for the lack of a complaint we have not yet even been advised as to the grounds upon which plaintiff’s contention of invalidity is based.
The majority assume, without having any information whatever to support their determination and without even having’ given the plaintiffs an opportunity to establish the contrary, that the town of Lake no longer exists. With that conclusion I am unable to agree.
I am authorized to say that Mr. Justice Brown concurs in this dissent.